Citation Nr: 1540449	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-09 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability, to include depression.  


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1981 to August 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

At a November 2013 VA mental disorders examination, the Veteran informed the examiner that he had undergone examination by Social Security for disability services.  When the examiner asked if the Veteran "was on disability," the Veteran responded that he thought so.  It appears that the Veteran is in receipt of or had applied for Social Security disability benefits.  Since records in the possession of the Social Security Administration could be supportive of the Veteran's claim, further development to obtain those records is in order.

The examiner who conducted the November 2013 VA examination referenced medical records dated in 1999, 2002, 2003 and 2009 which the Board is unable to locate.  The Veteran also reported that he had been evaluated at "Sunnybrook" in 1998 for mental disorders.  The Board is unable to locate any of these records.  Therefore, further development to obtain these records is also in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain all available, outstanding records pertinent to the Veteran's claim, to include any more recent VA medical records and the medical evidence referenced in the November 2013 VA examination report.


2.  The RO or the AMC should also obtain a copy of any Social Security Administration disability determination for the Veteran and a copy of the records upon which the determination was based.
  
3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




